795 S.W.2d 705 (1990)
EL PASO COUNTY WATER IMPROVEMENT DISTRICT NO. 1, Petitioner,
v.
Jose GRIJALVA, Respondent.
No. C-9687.
Supreme Court of Texas.
May 30, 1990.
Kurt G. Paxson, Steven L. Hughes, El Paso, for petitioner.
Richard C. White, El Paso, for respondent.
PER CURIAM.
This is an action to recover damages arising out of the loss of an alfalfa crop. In early 1981, Jose Grijalva (Grijalva), a member of the El Paso Water District (Water District), requested his allotment of water. Because Grijalva had not paid water rights taxes for the preceding year, the Water District denied his request. Subsequently, Grijalva paid the taxes and claimed that he placed a new order for water. The Water District, contending that Grijalva did not make a new request when the taxes were paid, did not deliver the water until a new request was made. By the time the water arrived the crop was dead. Based on the jury findings that the Water District had unreasonably delayed in delivering water, the trial court awarded Grijalva damages in the amount of $14,535.19. The court of appeals reversed the *706 judgment of the trial court and remanded the case for a new trial. 783 S.W.2d 736.
In denying the Water District's application for writ of error, a majority of this court declines to express an opinion on and should not be read to approve that portion of the court of appeals' opinion which states:
A contract arose as a matter of law because Appellee was properly a member of the Water District and was entitled to water upon the payment of his "water tax" and the ordering of his water.
783 S.W.2d at 739.
The Water District's application for writ of error is denied.